DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 02/17/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 1 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 has been amended.
	Claims 1, 3, and 8-16 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the compound must be emissive because Cho teaches an emissive compound in a light emitting layer, examiner disagrees.
Cho is used as a secondary reference to Rothe who teaches that aryl and heteroaryl substituted benzoquinolines are useful in an electron transport layer (page 9, lines 49-50). It is reasonable to expect that light emission is a property of the device, not merely the compound, and the compound of Cho may be emissive in a light emitting layer, but may have useful properties other than light emission when used in an electron transport layer, as taught by Rothe.
Furthermore, the compound of Cho is identical to preferred embodiment A9 of the instant specification (page 17), which also is within the scope of Chemical Formula 1. It has been held that where a composition is physically the same it must have the same properties (MPEP 2112.01), and the property of non-light emission when used in an electron transport layer, must have been present once the compound of Cho was first described. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least these reasons, the rejections are respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, Applicant claims a compound that does not emit light when used in the active layer of an organic electroluminescent device. However, there does not appear to be any evidence that the compounds do not emit light when used in the active layer of an organic electroluminescent device. All compounds are used in a light emitting device with an emission layer and it is unclear whether all light emission was from the light emitting layer only, or if the compounds contribute to the emission of the device. Thus, it is unclear whether Applicant is actually in possession of a compound which does not contribute to any light emission when used in the active layer of an electroluminescent device.
Claims 3, and 8-16 are rejected by virtue of dependency on claim 1.
Claims 1, 3, and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 1, claim 1 is drawn to an organic semiconducting material comprising a first matrix material of Chemical Formula I, which does not emit light when used in an active layer of an organic electroluminescent device. Applicant has not provided sufficient evidence or guidance that would enable a person or ordinary skill to make and use the invention as claimed. Particularly, defining the compound by non-light emission, and given the breadth of Chemical Formula I, it is unclear which compounds could be reasonably expected to not emit light.
It is well known in the field of chemistry that aromatic and conjugated compounds are light emissive and the claim is drawn to a series of aromatic rings connected with clear conjugation pathways that would likely result in emissive properties (In re Wands (E)). 
There is evidence in the prior art that such compounds demonstrate emissive properties (see Cho et al. (KR 10-2014-0120975) which teaches and identical compound that is emissive when the compound is used in an emissive layer which is an active layer)(In re Wands (G)). It is not clear why Applicants identical compound does not emit light in an active layer, or how such a property was obtained (In re Wands (H))
There is no guidance given on how to ensure a compound is not light emissive (In re Wands (H)).
Claims 3, and 8-16 are rejected by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (EP 3035400 A1) in view of Cho et al. (KR10-2014-0120975, using the attached EPO translation for references).
With respect to claims 1, 3, and 8-11, Rothe discloses an organic semiconducting material (“light-emitting diode”) comprising at least one electron transport matrix (“an electron transport stack of at least two electron transport layers”), wherein the first electron transport layer comprises a first n-dopant comprising a metal salt (“the first electron transport layer comprises a dopant of a lithium halide”) (abstract). 
However, Rothe does not include a non-emissive first matrix compound according to Chemical Formula I (claim 1), Chemical Formula (Ia) (Claim 8), or Chemical Formula (Ib) (Claim 9), nor does Rothe teach the electronic device comprising a layer of the organic semiconducting material of Chemical Formula I (claim 12). 
With respect to claims 1, and 8-11, Cho teaches an organic light emitting device comprising a pyrimidine derivative in the organic layer (paragraph 0064, lines 3-6).
Cho gives a general formula by which to form the inventive compounds in Formula 1 on page 11, which is pictured below.

    PNG
    media_image1.png
    142
    205
    media_image1.png
    Greyscale

In this formula, R1-R6  are phenyl or a hydrogen group (paragraph 0069, hydrogen or C6 aryl, i.e. phenyl, groups, and given the specificity, all H/phenyl permutations for R1-R6 are considered taught, See MPEP 2123(I) and (II), or rendered obvious to one of skill in the art at the time of filing because of the close structural similarities produced in the overall formulation, see MPEP 2144.09), L is a phenylene group (paragraph 0071), n is 2 (paragraph 0072, n= 0 to 3, where, due to the narrow range of integers, a person having ordinary skill would immediately also envisage n = 2), and the pyridine group is a 2-phenylbenzo[h]-quinazoline (“R7 to R9 are each independently C6-C30 aryl… [and] may be connected to form a polycyclic aromatic ring” paragraph 0024, lines 1-3), which is demonstrated through formula 2 (page 12) of the prior art, which is pictured below.

    PNG
    media_image2.png
    173
    192
    media_image2.png
    Greyscale

It is noted that when R1 is a hydrogen atom, R2---R6 are phenyl groups, L is a phenylene group, n is 2, and the pyridine group is 2-phenylbenzo[h]-quinazoline, it forms embodiment A9, which is given as a preferred embodiment on page 17 of the instant specification, and which falls within the scope of Chemical Formula 1.
Cho explains that this formula would have yielded the predictable result of a pyridine derivative compound which allows for excellent brightness, high efficiency, and high lifespan characteristics when included in the organic layer of an electroluminescent device (paragraph 0181). Accordingly, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to include the chemical formula identified above, and which meets claimed Chemical Formula 1, in an organic matrix/layer in Rothe in order to achieve the predictable result of excellent brightness, high efficiency and high lifespan characteristics as taught by Cho. See Section 2143 of the MPEP, rationales (A) and (E).
In doing so, and since Cho teaches the same chemical formula as is being claimed, it is considered to have the same properties (e.g. non-emission of light) as the claimed compound. See e.g. MPEP 2112.01, where a composition is physically the same it must have the same properties. Furthermore, the LiF used in Rothe (page 3, line 6), is used in a non-emissive electron transport layer.
With respect to claims 12 and 13, Rothe and Cho teach the material of claim 1, and although Rothe does not mention the compound of formula 1 being used in an electron transport layer, Cho teaches that, although the pyridine derivative compound is ideal for use in an emission layer, in some cases, a light emitting layer may be formed by doping a small amount of dye onto an electron transport layer without a separate light-emitting layer (paragraph 0003, lines 7-9). In this respect, Cho teaches the matrix compound may be used in a charge transport layer (“an electron transport layer”) by virtue of teaching an emissive layer that is inseparable from the electron transport layer.
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to incorporate the pyridine derivative compound of Cho into the first electron transport layer of Rothe as Cho teaches that incorporating these compounds into electroluminescent devices allows for excellent brightness, high efficiency, and high lifespan characteristics when included in the organic layer of the electroluminescent device (paragraph 0181). Furthermore, it would have been obvious to incorporate the pyridine derivative compound into the first electron transport matrix of Rothe, as Cho teaches the layer comprising the compound may be a layer with emission and electron transport properties, and which has a second electron transport layer (an electron injection layer) between the layer comprising the pyridine derivative compound and the cathode (paragraph 0003, lines 11-14).
With respect to claims 14-16, Rothe teaches the invention includes a device comprising one or a plurality of organic light-emitting diodes, and the device may be a display device (paragraph 0228).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786